 

 TD
10.2

 
EXHIBIT B
 
GUARANTY
(Corporate)
 
THIS GUARANTY (as amended, supplemented, or restated, this “Guaranty”) is
executed as of November 11, 2008, by ELECTROWAVE USA, INC., a Nevada
corporation, FLOTATION TECHNOLOGIES, INC., a Maine corporation, MAKO
TECHNOLOGIES, LLC, a Nevada limited liability company, and DEEP DOWN INC., a
Delaware corporation (collectively, the “Guarantors”) for the benefit of WHITNEY
NATIONAL BANK, a national banking association (“Lender”).
 
RECITALS
A.           DEEP DOWN, INC., a Nevada corporation (“Borrower”), as borrower,
and Lender, as lender, have entered into that certain Credit Agreement dated of
even date herewith (as amended, supplemented or restated, the “Credit
Agreement”), together with certain other Loan Documents.
 
B.           Each Guarantor is a direct wholly-owned subsidiary of Borrower and
has agreed to enter into this Guaranty so that Borrower can receive the benefits
of the Guaranteed Obligation (as defined below).
 
C.           In each Guarantor’s judgment, the value of the consideration
received and to be received by it under the Loan Documents is reasonably worth
at least as much as its liability and obligation under this Guaranty, and such
liability and obligation may reasonably be expected to benefit Guarantors
directly or indirectly.
 
D.           It is expressly understood among Borrower, Guarantors, and Lender
that the execution and delivery of this Guaranty is a condition precedent to
Lender’s obligations to extend credit under the Credit Agreement.
 
NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, each Guarantor guarantees to Lender the prompt payment
at maturity (by acceleration or otherwise), and at all times thereafter, of the
Guaranteed Obligation, as follows:
 
1.   Definitions.  Each capitalized term used but not defined in this Guaranty
shall have the meaning given that term in the Credit Agreement.  The following
terms shall have the following meanings as used in this Guaranty:
 
“Borrower” has the meaning given in Recital A and includes, without limitation,
all of Borrower’s successors and assigns, Borrower as a debtor-in-possession,
and any receiver, trustee, liquidator, conservator, custodian, or similar party
hereafter appointed for Borrower or for all or any portion of Borrower’s assets
pursuant to any liquidation, conservatorship, bankruptcy, moratorium,
rearrangement, receivership, insolvency, reorganization, or similar Debtor
Relief Law from time to time in effect.
 
“Company Debt” means all obligations of Borrower to any Guarantor, whether
direct, indirect, fixed, contingent, liquidated, unliquidated, joint, several,
or joint and several, now existing or arising after the date of this Guaranty,
due or to become due to any Guarantor, or held or to be held by any Guarantor,
whether created directly or acquired by assignment or otherwise, and whether or
not evidenced by written instrument including the obligation of Borrower to any
Guarantor as a subrogee of the Lender or resulting from any Guarantor’s
performance under this Guaranty.
 
Exhibit B - Page 1

--------------------------------------------------------------------------------


 
“Guaranteed Obligation” means any and all existing and future indebtedness and
liabilities of every kind, nature, and character, direct or indirect, absolute
or contingent, liquidated or unliquidated, voluntary or involuntary, of Borrower
to the Lender arising under the Credit Agreement and the other Loan Documents,
including, the Obligation as defined in the Credit Agreement and any premium and
all interest (including, without limitation, interest accruing before and after
maturity, before and after a Default, and during the pendency of any bankruptcy,
receivership, insolvency or other similar proceeding under any applicable Debtor
Relief Law (regardless whether such interest is allowed in such proceeding)),
and any and all costs, attorney and paralegal fees and expenses reasonably
incurred by Lender (a) in connection with any waiver, amendment, consent or
default under the Loan Documents, or (b) to enforce Borrower’s, any Guarantor’s,
or any other obligor’s payment of any portion of the Guaranteed Obligation.
 
“Paid in Full” or “Payment in Full” means that the Guaranteed Obligation is
completely paid (including principal, interest, fees and expenses), and all
commitments to lend or issue letters of credit under the Credit Agreement have
terminated.
 
2.    Guaranty.  Each Guarantor hereby guarantees the prompt payment and
performance of the Guaranteed Obligation when due (at the stated maturity, upon
acceleration, or otherwise) and at all times thereafter.  This is an absolute,
unconditional, irrevocable and continuing guaranty of payment (and not of
collection) of the Guaranteed Obligation which will remain in effect until the
Guaranteed Obligation is Paid in Full.  The circumstance that at any time or
from time to time all or any portion of the Guaranteed Obligation may be paid in
full shall not affect the Guarantors’ obligation with respect to the Guaranteed
Obligation thereafter incurred.  No Guarantor may rescind or revoke its
obligations to Lender under this Guaranty with respect to the Guaranteed
Obligation.  At the Lender’s option, all payments under this Guaranty shall be
made to the office of Lender and in U.S. Dollars.
 
3.    Default by Borrower.  If a Default exists, Guarantors shall pay the amount
of the Guaranteed Obligation then due and payable to Lender on demand and
without (a) further notice of dishonor to any Guarantor, (b) any prior notice to
any Guarantor of the acceptance by Lender of this Guaranty, (c) any notice
having been given to any Guarantor prior to such demand of the creating or
incurring of such Debt, or (d) notice of intent to accelerate or notice of
acceleration to any Guarantor or Borrower (except as otherwise required under
the Credit Agreement).  To enforce such payment by Guarantors it shall not be
necessary for Lender to first or contemporaneously institute suit or exhaust
remedies against Borrower or others liable on such Debt, or to enforce rights
against any security or collateral ever given to secure such Debt.
 
4.    Amount of Guaranty and Consideration.  The Lender’s books and records
showing the amount of the Guaranteed Obligation shall be admissible in evidence
in any action or proceeding, and shall be binding upon the Guarantors and
conclusive (absent manifest error) for the purpose of establishing the amount of
the Guaranteed Obligation.  In consummating the transactions contemplated by the
Credit Agreement, Guarantors do not intend to disturb, delay, hinder, or defraud
either any of their present or future creditors.  Each Guarantor is familiar
with, and has independently reviewed books and records regarding, the financial
condition of Borrower and is familiar with the value of the security and support
for the payment and performance of the Guaranteed Obligation.  Based upon such
examination, and taking into account the fairly discounted value of each
Guarantor’s contingent obligations under this Guaranty and the value of the
subrogation and contribution claims any Guarantor could make in connection with
this Guaranty, and assuming each of the transactions contemplated by the Credit
Agreement is consummated and Borrower makes full use of the credit facilities
thereunder, the present realizable fair market value of the assets of Guarantors
exceeds the total obligations of Guarantors, and each Guarantor is able to
realize upon its assets and pay its obligations as such obligations mature in
the normal course of business.  Each Guarantor represents and warrants to Lender
that the value of consideration received and to be received by it is reasonably
worth at least as much as its liability under this Guaranty, and such liability
may reasonably be expected to benefit each such Guarantor, directly or
indirectly.
 
Exhibit B - Page 2

--------------------------------------------------------------------------------


 
5.    Avoidance Limitation.  The obligations of Guarantors under this Guaranty
shall be limited to an aggregate amount equal to the largest amount that would
not render its obligations under this Guaranty subject to avoidance under
Section 548 of the U.S. Bankruptcy Code or any comparable provisions of any
applicable state law.
 
6.    Liability for Other Debt of Borrower.  If any Guarantor becomes liable for
any Debt owing by Borrower to Lender, by endorsement or otherwise, other than
under this Guaranty, such liability shall not be impaired or affected by this
Guaranty and the rights of Lender under this Guaranty shall be cumulative of any
and all other rights that Lender may ever have against Guarantors.
 
7.    Subordination.  Each Guarantor hereby expressly subordinates all Company
Debt to the Payment in Full of the Guaranteed Obligation.  Each Guarantor agrees
not to receive or accept any payment from Borrower with respect to the Company
Debt at any time a Default exists and, in the event any Guarantor receives any
payment on the Company Debt in violation of the foregoing, such Guarantor shall
hold any such payment for the benefit of Lender and promptly turn it over to
Lender, in the form received (with any necessary endorsements), to be applied to
the Guaranteed Obligation.  If Lender so requests, any such Company Debt shall
be enforced and all amounts received by any Guarantor shall be received in trust
for the Lender and the proceeds thereof shall be paid over to the Lender on
account of the Guaranteed Obligation, but without reducing or affecting in any
manner the liability of Guarantors under this Guaranty.
 
8.    Subrogation.  Until the Guaranteed Obligation is Paid In Full, each
Guarantor agrees that it will not assert, enforce, or otherwise exercise (a) any
right of subrogation to any of the rights or liens of Lender or any other
beneficiary against Borrower or any other obligor on the Guaranteed Obligation
or any Collateral or other security, or (b) any right of recourse,
reimbursement, subrogation, contribution, indemnification, or similar right
against Borrower or any other obligor or other guarantor on all or any part of
the Guaranteed Obligation (whether such rights in clause (a) or clause (b) arise
in equity, under contract, by statute, under common law, or otherwise).
 
9.    Enforceability of Guaranty; No Release.
 
(a) This Guaranty shall not be affected by the genuineness, validity, regularity
or enforceability of the Guaranteed Obligation or any instrument or agreement
evidencing any part of the Guaranteed Obligation, or by the existence, validity,
enforceability, perfection, or extent of any Collateral securing the Guaranteed
Obligation, or by any fact or circumstance relating to the Guaranteed Obligation
which might otherwise constitute a defense to the obligations of the Guarantors
under this Guaranty.
 
(b) Each Guarantor agrees that the Lender may, at any time and from time to
time, and without notice to any Guarantor, make any agreement with the Borrower
or with any other person or entity liable on any of the Guaranteed Obligations
or providing collateral as security for the Guaranteed Obligations, for the
extension, renewal, payment, compromise, discharge or release of the Guaranteed
Obligations or any Collateral (in whole or in part), or for any modification or
amendment of the terms thereof or of any instrument or agreement evidencing the
Guaranteed Obligations or the provision of Collateral, all without in any way
impairing, releasing, discharging or otherwise affecting the obligations of the
Guarantors under this Guaranty.
 
Exhibit B - Page 3

--------------------------------------------------------------------------------


 
(c) Each Guarantor hereby agrees its obligations under the terms of this
Guaranty shall not be released, discharged, diminished, impaired, reduced or
otherwise adversely affected by any of the following: (a) Lender’s taking or
accepting of any other security or guaranty for any or all of the Guaranteed
Obligation; (b) any release, surrender, exchange, subordination or loss of any
security at any time existing in connection with any or all of the Guaranteed
Obligation; (c) any full or partial release of the liability of any other
obligor on the Obligation; (d) the insolvency, becoming subject to any Debtor
Relief Law, or lack of corporate power of Borrower or any party at any time
liable for the payment of any or all of the Guaranteed Obligation; (e) any
renewal, extension or rearrangement of the payment of any or all of the
Guaranteed Obligation, either with or without notice to or consent of any
Guarantor, or any adjustment, indulgence, forbearance, or compromise that may be
granted or given by Lender to Borrower, any Guarantor, or any other obligor on
the Obligation; (f) any neglect, delay, omission, failure or refusal of Lender
to take or prosecute any action for the collection of all or any part of the
Guaranteed Obligation or to foreclose or take or prosecute any action in
connection with any instrument or agreement evidencing or securing any or all of
the Guaranteed Obligation; (g) any failure of Lender to give any Guarantor
notice of any of the foregoing it being understood that Lender shall not be
required to give any Guarantor any notice of any kind under any circumstances
with respect to or in connection with the Guaranteed Obligation, other than any
notice expressly required to be given to Guarantors under this Guaranty or
notices expressly required to be given to Borrower under any Loan Document;
(h) the unenforceability of all or any part of the Guaranteed Obligation against
Borrower by reason of the fact that the Guaranteed Obligation (or the interest
on the Guaranteed Obligation) exceeds the amount permitted by Law, the act of
creating the Guaranteed Obligation, or any part thereof, is ultra vires, or the
officers creating same exceeded their authority or violated their fiduciary
duties in connection therewith; (i) any payment of the Obligation to Lender is
held to constitute a preference under any Debtor Relief Law or if for any other
reason Lender is required to refund such payment or make payment to someone else
(and in each such instance this Guaranty shall be reinstated in an amount equal
to such payment); or (j) any discharge, release, or other forgiveness of
Borrower’s personal liability for the payment of the Guaranteed Obligation.
 
10.    Exercise of Rights and Waiver.
 
(a) No failure by Lender to exercise, and no delay in exercising, any right or
remedy under this Guaranty shall operate as a waiver thereof.  The exercise by
Lender of any right or remedy under this Guaranty under the Loan Documents, or
other instrument, or at Law or in equity, shall not preclude the concurrent or
subsequent exercise of any other right or remedy.  The remedies provided in this
Guaranty are cumulative and not exclusive of any remedies provided by law or in
equity.  The unenforceability or invalidity of any provision of this Guaranty
shall not affect the enforceability or validity of any other provision herein.
 
Exhibit B - Page 4

--------------------------------------------------------------------------------


 
(b) The obligations of Guarantors under this Guaranty are those of primary
obligor, and not merely as surety, and are independent of the Guaranteed
Obligation.  Each Guarantor waives diligence by Lender and action on delinquency
in respect of the Guaranteed Obligation or any part thereof, including any
provisions of laws requiring Lender to exhaust any right or remedy or to take
any action against Borrower, any other Guarantor, or any other Person before
enforcing this Guaranty against Guarantors.  Each Guarantor hereby waives all
rights by which it might be entitled to require suit on an accrued right of
action in respect of any of the Guaranteed Obligation or require suit against
Borrower or others, whether arising pursuant to Section 34.02 of the Texas
Business and Commerce Code, as amended (regarding Guarantors’ right to require
Lender to sue Borrower on accrued right of action following Guarantors’ written
notice to Lender), Section 17.001 of the Texas Civil Practice and Remedies Code,
as amended (allowing suit against any Guarantor without suit against Borrower,
but precluding entry of judgment against any such Guarantor prior to entry of
judgment against Borrower), Rule 31 of the Texas Rules of Civil Procedure, as
amended (requiring Lender to join Borrower in any suit against Guarantors unless
judgment has been previously entered against Borrower), or otherwise.
 
(c) Except as otherwise expressly required under any Loan Document, each
Guarantor waives notice of acceptance of this Guaranty, notice of any loan to
which it may apply, and waives presentment, demand for payment, protest, notice
of dishonor or nonpayment of any loan, notice of intent to accelerate, notice of
acceleration, and notice of any suit or notice of the taking of other action by
Lender against Borrower, any Guarantor, or any other person and any notice to
any party liable thereon (including Guarantors), without reducing or affecting
in any manner the liability of the Guarantors under this Guaranty.
 
11.    Information.  Each Guarantor agrees to furnish promptly to the Lender any
and all financial or other information regarding Guarantors or its property as
the Lender may reasonably request in writing.
 
12.    Stay of Acceleration.  In the event that acceleration of the time for
payment of any of the Guaranteed Obligation is stayed, upon the insolvency,
bankruptcy or reorganization of the Borrower or any other Person, or otherwise,
all such amounts shall nonetheless be payable by Guarantors immediately upon
demand by Lender.
 
13.    Expenses.  Each Guarantor shall pay on demand all out-of-pocket expenses
(including reasonable attorneys’ fees and expenses) in any way relating to the
enforcement or protection of the Lender’s rights under this Guaranty, including
any incurred in the preservation, protection or enforcement of any rights of the
Lender in any case commenced by or against any Guarantor under Title 11, United
States Code or any similar or successor statute.  The obligations of the
Guarantors under the preceding sentence shall survive termination of this
Guaranty.
 
14.    Amendments.  No provision of this Guaranty may be waived, amended,
supplemented or modified, except by a written instrument executed by Lender and
Guarantors.
 
15.    Reliance and Duty to Remain Informed. Each Guarantor confirms that it has
executed and delivered this Guaranty after reviewing the terms and conditions of
the Credit Agreement and the other Loan Documents and such other information as
it has deemed appropriate in order to make its own credit analysis and decision
to execute and deliver this Guaranty.  Each Guarantor confirms that it has made
its own independent investigation with respect to Borrower’s creditworthiness
and is not executing and delivering this Guaranty in reliance on any
representation or warranty by Lender as to such creditworthiness.  Each
Guarantor expressly assumes all responsibilities to remain informed of the
financial condition of Borrower and any circumstances affecting (a) Borrower’s
ability to perform under the Loan Documents to which Borrower is a party or (b)
any collateral securing all or any part of the Guaranteed Obligation.
 
Exhibit B - Page 5

--------------------------------------------------------------------------------


 
16.    Change in any Guarantor’s Status.  Should any Guarantor become insolvent,
or fail to pay its debts generally as they become due, or voluntarily seek,
consent to, or acquiesce in the benefit or benefits of any Debtor Relief Law or
become a party to (or be made the subject of) any proceeding provided for by any
Debtor Relief Law (other than as a creditor or claimant) that could suspend or
otherwise adversely affect the Rights of Lender granted under this Guaranty,
then, in any such event, the Guaranteed Obligation shall be, as between
Guarantors and Lender, a fully matured, due, and payable obligation of
Guarantors to Lender (without regard to whether Borrower is then in Default or
whether the Guaranteed Obligation, or any part thereof is then due and owing by
Borrower to Lender), payable in full by Guarantors to Lender upon demand, which
shall be the estimated amount owing in respect of the contingent claim created
under this Guaranty.
 
17.    Representations and Warranties.  Each Guarantor acknowledges that certain
representations and warranties set out in the Credit Agreement are in respect of
it, and each Guarantor reaffirms that each such representation and warranty is
true and correct.
 
18.    Covenants.  Each Guarantor acknowledges that certain covenants set forth
in the Credit Agreement are in respect of it or shall be imposed upon it, and
each Guarantor covenants and agrees to promptly and properly perform, observe,
and comply with each such covenant.
 
19.    Indemnity.  Each Guarantor shall indemnify, protect, and hold Lender and
its parent, subsidiaries, directors, officers, employees, representatives,
agents, successors, permitted assigns, and attorneys (collectively, the
“indemnified parties”) harmless from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, claims, and
proceedings and all costs, expenses (including, without limitation, all
reasonable attorneys’ fees and legal expenses), and reasonable disbursements of
any kind or nature (the “indemnified liabilities”) that may at any time be
imposed on, incurred by, or asserted against the indemnified parties, in any way
relating to or arising out of (a) the direct or indirect result of the violation
by Borrower of any Environmental Law, (b) Borrower’s generation, manufacture,
production, storage, release, threatened release, discharge, disposal, or
presence in connection with its properties of a Hazardous Substance (including,
without limitation, (i) all damages from any use, generation, manufacture,
production, storage, release, threatened release, discharge, disposal, or
presence, or (ii) the costs of any environmental investigation, monitoring,
repair, cleanup, or detoxification and the preparation and implementation of any
closure, remedial, or other plans), or (c) the Loan Documents or any of the
transactions contemplated therein.  However, although each indemnified party
shall be indemnified under the Loan Documents for its own ordinary negligence,
no indemnified party has the Right to be indemnified under the Loan Documents
for its own fraud, gross negligence, or willful misconduct.  The provisions of
and undertakings and indemnification set forth in this Section 19 shall survive
the Payment in Full of the Guaranteed Obligation and termination of this
Guaranty.
 
20.    Offset Claims.  The Guaranteed Obligation shall not be reduced,
discharged or released because or by reason of any existing or future offset,
claim or defense (except for the defense of Payment in Full of the Guaranteed
Obligation) of Borrower or any other party against Lender or against payment of
the Guaranteed Obligation, whether such offset, claim, or defense arises in
connection with the Guaranteed Obligation or otherwise.  Such claims and
defenses include, without limitation, failure of consideration, breach of
warranty, fraud, statute of frauds, bankruptcy, infancy, statute of limitations,
lender liability, accord and satisfaction, and usury.
 
21.    Setoff.  If and to the extent any payment is not made when due under this
Guaranty, Lender may setoff and charge from time to time any amounts so due
against any or all of any Guarantor’s accounts or deposits with Lender.
 
Exhibit B - Page 6

--------------------------------------------------------------------------------


 
22.    Binding Agreement.  This Guaranty is for the benefit of Lender and its
successors and assigns.  Each Guarantor acknowledges that in the event of an
assignment of the Guaranteed Obligation or any part thereof in accordance with
the Credit Agreement, the rights and benefits under this Guaranty, to the extent
applicable to the Debt so assigned, may be transferred with such Debt.  This
Guaranty is binding on each Guarantor and its successors and permitted assigns,
provided that no Guarantor may assign its rights or obligations under this
Guaranty without the prior written consent of Lender (and any attempted
assignment without such consent shall be void).
 
23.    Notices.  All notices required or permitted to be given under this
Guaranty, if any, must be in writing and shall or may, as the case may be, be
given in the same manner as notice is given under the Credit Agreement as
follows:
 
If to Lender:
 
Whitney National Bank
4265 San Felipe, Suite 200
Houston, Texas  77027
Telephone No.: 713-951-7227
Facsimile No.: 713-951-7172
Attention:  Paul W. Cole


with a copy to:


Porter & Hedges, L.L.P.
1000 Main Street, 36th Floor
Houston, Texas 77002
Telephone No.:                                713-226-6677
Facsimile No.: 713-226-6277
Attention:  Nick H. Sorensen


If to Borrower:


Deep Down, Inc.
15473 East Freeway
Channelview, Texas  77530
Telephone No.:                                281-862-2201
Facsimile No.: 281-862-2522
Attention:  Eugene L. Butler, Chief Financial Officer


with a copy to:


Looper, Reed & McGraw
1300 Post Oak Blvd., Suite 2000
Houston, Texas 77056
Telephone No.: 713-986-7115
Facsimile No.: 713-986-7100
Attention:  Jeff Hopkins


Exhibit B - Page 7

--------------------------------------------------------------------------------


 
If to Guarantors:


c/o Deep Down, Inc.
15473 East Freeway
Channelview, Texas 77530
Telephone No.: 281-862-2201
Facsimile No.: 281-862-2522
Attention: Eugene L. Butler, Chief Financial Officer


with a copy to:


Looper, Reed & McGraw
1300 Post Oak Blvd., Suite 2000
Houston, Texas 77056
Telephone No.: 713-986-7115
Facsimile No.: 713-986-7100
Attention:  Jeff Hopkins


Subject to the terms of the Credit Agreement, by giving at least 10 days written
notice, any party to this Guaranty shall have the right from time to time and at
any time while this Guaranty is in effect to change its addresses or fax numbers
and each shall have the right to specify a different address or fax number
within the United States of America.  Nothing in this Section 23 shall be
construed to require any notice to any Guarantor not otherwise expressly
required in this Guaranty.
 
24.    Termination.  Subject to Section 25 regarding reinstatement, this
Guaranty shall terminate and be released upon the earlier occurrence of the date
the Guaranteed Obligation is Paid In Full.
 
25.    Reinstatement.  Notwithstanding anything in this Guaranty to the
contrary, this Guaranty shall continue to be effective or be reinstated, as the
case may be, if at any time any payment of any portion of the Guaranteed
Obligations is revoked, terminated, rescinded or reduced or must otherwise be
restored or returned upon the insolvency, bankruptcy or reorganization of the
Borrower or any other Person or otherwise, as if such payment had not been made
and whether or not the Lender is in possession of or has released this Guaranty
and regardless of any prior revocation, rescission, termination or reduction.
 
26.    Governing Law.  THIS GUARANTY IS TO BE CONSTRUED — AND ITS PERFORMANCE
ENFORCED — UNDER TEXAS LAW.
 
27.    Waiver of Jury Trial.  Each Guarantor and Lender irrevocably and
voluntarily waive any right they may have to a trial by jury in respect of any
claim.  This provision is a material inducement for the parties entering into
this Guaranty.
 
28.    No Oral Agreements.  The Rights And Obligations Of The Parties Hereto
Shall Be Determined Solely From Written Agreements, Documents, And Instruments,
And Any Prior Oral Agreements Between The Parties Are Superseded By And Merged
Into Such Writings.  This Guaranty (As Amended In Writing From Time To Time) The
Credit Agreement, And The Other Written Loan Documents Executed By Borrower,
Lender, or Guarantors (Or By Borrower Or Guarantors For The Benefit Of Lender)
Represent The Final Agreement Between Borrower, Guarantors, And Lender And May
Not Be Contradicted By Evidence Of Prior, Contemporaneous, Or Subsequent Oral
Agreements By The Parties.  There Are No Unwritten Oral Agreements Between The
Parties.
 


[Signatures appear on the following page.]
 
Exhibit B - Page 8

--------------------------------------------------------------------------------


 
EXECUTED as of the date first written above.

 

   GUARANTORS:

 

 
ELECTROWAVE USA, INC.,
a Nevada corporation
         
 
By:
/s/ Eugene L. Butler                   Eugene L. Butler       Chief Financial
Officer          

 

 
FLOTATION TECHNOLOGIES, INC.,
a Maine corporation
         
 
By:
/s/ Eugene L. Butler                   Eugene L. Butler       Chief Financial
Officer          

 

 
MAKO TECHNOLOGIES, LLC,
a Nevada limited liability company
         
 
By:
/s/ Eugene L. Butler                   Eugene L. Butler       Chief Financial
Officer          

 

 
DEEP DOWN INC.,
a Delaware corporation
         
 
By:
/s/ Eugene L. Butler                   Eugene L. Butler       Chief Financial
Officer          




 
 
 
Exhibit B - Page 9

--------------------------------------------------------------------------------